           Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 1 of 66




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JILLIAN SCHROTBERGER                                 :
                                                      :
                          Plaintiff,                  :
                                                      :   Civil Action No. 2:21-CV-00364-JMY
                  v.                                  :
                                                      :
 JOHN DOE, as the ADMINISTRATOR of the                :
 ESTATE OF ANDREAS SCHNEIDER-                         :
 NEUREITHER; ET AL.                                   :
                                                      :
                          Defendants.                 :


                                       AFFIDAVIT OF SERVICE

         I, Samantha G. Zimmer, hereby certify and affirm:

         1.      I am an associate at the law firm of Kleinbard LLC, and counsel for plaintiff,

Jillian Schrotberger.

         2.      On March 25, 2021, pursuant to Federal Rule of Civil Procedure 4(h)(2) and (f), I

mailed to the relevant German Central Authority a request for service of the Complaint and

Summons upon defendant SNP Schneider-Neureither & Partner SE (“SNP SE”), pursuant to the

terms of Article 5 the Hague Convention.

         3.      On May 6, 2021, I received a letter from the German Central Authority requesting

a correction to procedural requirements of the request pursuant to the Hague Convention.

         4.      On June 4, 2021, I mailed to the German Central Authority the documents for

service in accordance with the procedural requirements set forth in its letter of May 6, 2021.

         5.      On July 19, 2021, I received an executed Certificate of Service pursuant to the

Hague Convention from the German Central Authority indicating that the German Central

Authority effectuated service on SNP SE pursuant to Article 5 of the Hague Convention.




{02113286;v1 }
           Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 2 of 66




         6.      The executed Certificate of Service and copy of the request for service, with the

relevant documents, is attached hereto as Exhibit A.

         7.      A certified translation of the cover letter and certificate of service from the

German Central Authority is attached here to as Exhibit B.

         8.      I certify and declare that the foregoing is true and correct to the best of my

knowledge, information and belief.




                                                /s/ Samantha G. Zimmer
                                                Samantha G. Zimmer

         August 10, 2021




{02113286;v1 }
           Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 3 of 66




                     EXHIBIT A




{02113286;v1 }
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 4 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 5 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 6 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 7 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 8 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 9 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 10 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 11 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 12 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 13 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 14 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 15 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 16 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 17 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 18 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 19 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 20 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 21 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 22 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 23 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 24 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 25 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 26 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 27 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 28 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 29 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 30 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 31 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 32 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 33 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 34 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 35 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 36 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 37 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 38 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 39 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 40 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 41 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 42 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 43 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 44 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 45 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 46 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 47 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 48 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 49 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 50 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 51 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 52 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 53 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 54 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 55 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 56 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 57 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 58 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 59 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 60 of 66
Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 61 of 66
          Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 62 of 66




                     EXHIBIT B




{02113286;v1 }
          Case 2:21-cv-00364-JMY Document     24 Filed 08/10/21 Page 63 of 66
                                    [coat of arms]

                                                   Baden-Württemberg
                                          District Court of Freiburg im Breisgau
                                                      The President

Freiburg District Court • Holzmarkt 2 • 79098 Freiburg i. Br.                                       Date   06/30/2021
                                                                                                   Name    Ms. Hirschmann
                                                                                             Direct line   0761 205-1529
Matthew H. Haverstick                                                                     File reference   934 E – 561/21
                                                                                                           (Please state when replying)
Three Logan Square, 5th Floor
1717 Arch Street
Philadelphia, PA 19103
USA




[lion icon]     Judicial assistance in civil matters;

                Your request dated 03/25/2021
                Your file reference: 2:21-cv-00364

                Attachment(s)
                1 (stapled)

                Dear Madams and Sirs,

                In the above entitled matter, the request for legal service was resolved. Enclosed I am sending you
                the certificate of legal service dated 06/30/2021 along with a copy of the request for legal service.

                Yours faithfully,
                p.p.                                                           [stamp:] Freiburg District Court

                [signature]

                Hirschmann
                Judiciary Official




                    Holzmarkt 2 • 79098 Freiburg i.Br. • Telephone 0761 205-0 • Fax 0761 205-1804 • Street car stop: Holzmarkt
                                     www.agfreiburg.de • poststelle@agfreiburg.bwl.de • www.service-bw.de
   Banking details: Landesoberkasse Baden-Württemberg • Baden-Württembergische Bank • Routing no. 600 501 01 • Account no. 7 469 534 505
                                         BIC: SOLADEST600 – IBAN: DE82 6005 0101 7469 5345 05
                 When making a money transfer, please provide the above file reference and cashier reference no. 9880723000014
       Case 2:21-cv-00364-JMY Document
                    CERTIFICATE        24 FiledSERVICE
                                  OF LEGAL      08/10/21 Page 64 of 66
                                           CERTIFICATE
                                           ATTESTATION
                                          ________________




                   06/23/2021




The text documents were deposited in the letterbox belonging to the business premises or in
a similar device, because a handover in the business premises was not possible (alternative
service pursuant to § 180 Zivilprozessordnung [Code of Civil Procedures]).




                            - Statement of Claim dated 01/27/2021
                            - Summons dated January 27, 2021 (no. 21-364)
                            - Letter dated March 25, 2021
                            - Stipulation Form
                            - Coversheet of Civil Action
                            - each in English with German translation

                                                                               06/30/2021

                                                                                    p.p.
              District Court of Freiburg i. Br.
              – The President –
                                                                       [stamp:] [signature]
                                                                       Freiburg District Court
                                                                       Hirschmann
                                                                       Judiciary Official
    Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 65 of 66




DATE OF TRANSLATION:                                  7/21/2021


                                                      07.19.2021 Central Auth.
ENGLISH ELECTRONIC FILE NAME:
                                                      Correspondence


SOURCE LANGUAGE:                                      German
TARGET LANGUAGE:                                      English
TRANSPERFECT JOB ID:                                  US1048405



TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and ISO
18587:2017. This Translation Certificate confirms the included documents have been completed
in conformance with the Quality Management System documented in its ISO process maps and
are, to the best knowledge and belief of all TransPerfect employees engaged on the project, full
and accurate translations of the source material.


                 TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                            TRANSPERFECT GLOBAL HQ
                  1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001
TCert v. 4.0
          Case 2:21-cv-00364-JMY Document 24 Filed 08/10/21 Page 66 of 66




                                 CERTIFICATE OF SERVICE

         I, Samantha G. Zimmer, hereby certify that on this 10th day of August 2021, a true and

correct copy of Plaintiff's Affidavit of Service and accompanying exhibits has been filed

electronically and is available for viewing and downloading from the Court’s ECF system. I

further certify that I caused a true and correct copy of the same to be served upon the following

in the manner indicated below:

 Via ECF                                            Via US Mail

 Gregory S. Hyman, Esq.                             SNP Schneider-Neureither & Partner SE
 Katharine W. Fogarty, Esq.                         Dossenheimer Landstraße 100, 69121
 Four Penn Center                                   Heidelberg, Germany
 1600 JFK Blvd., Suite 1030
 Philadelphia, PA 19103                             SN Assets Americas, LLC
                                                    222 W Las Colinas Blvd, Ste 1150E
 Counsel for Defendant, SNP Transformations,        Irving, TX 75039
 Inc.

 George M. Vinci, Jr., Esq.
 Neal R. Troum, Esq.
 Spector Gadon Rosen Vinci P.C.,
 1635 Market Street, Seventh Floor,
 Philadelphia, PA 19103

 Counsel for SN Assets Americas, LLC




                                             /s/ Samantha G. Zimmer
                                             Samantha G. Zimmer




{02113286;v1 }
